SMITH, J., (dissenting). The majority say that “what the lawmakers intended by this statute was to allow bail in all cases except where capital punishment was imposed by the judgment appealed from.” Possibly so, but that is not the language of the statute. The statute is that bail shall be permitted “in all cases except in appeals from a conviction of a capital offense.” So that the question properly stated is, not whether a capital sentence has been imposed but, whether there has been a conviction of a capital offense, and as thus stated the question, it would seem, is much simplified. There is no right of bail unless the statute gives it, as the constitutional guaranty reads as follows: “All persons shall,' before conviction, be bailable by sufficient sureties, except for capital offenses, when the proof is evident or the presumption great.” Sec. 8, Art. 9, Const. In the transcript filed in this case we read the following verdict: “We, the jury, find the defendant guilty of murder in the first degree * * * . ” That murder in the first degree is a capital offense is a proposition which will not be questioned. Appellant has been convicted of that offense. It is true the death sentence was not imposed but it could have been imposed by the jury. In the case of Bell v. State, 120 Ark. 538, in construing this statute we said: “The manifest purpose of the Legislature was not to abolish capital punishment but to provide also another method of punishment if the jury so ordained.” And in Kelley v. State, 133 Ark. 261, 202 S. W. 54, where the same statute was before us we said: “It is strenuously insisted by learned counsel for appellant that the act is mandatory, and imposes a duty upon the jury to fix the punishment either of death or life imprisonment. We think the plain language of the statute is against the contention. It, in so many words, extends a privilege or right to a jury to impose a lighter punishment than death. In case the clemency is not extended, the punishment fixed by law follows the verdict.” So that, while a jury may or may not assess the death punishment upon a conviction of murder in the first degree, that crime remains a capital one, because death is still a punishment fixed by law for its commission. I agree with the majority of the court that the reasoning of the Georgia court is not without force in the instant case although the facts are different. Discussing the principle involved here that court said: “If thé statute imposes death as a punishment, and provides for no other punishment, of course the offense is a capital felony. The question now is, when the statute provides that the punishment shall be death or imprisonment, as the jury shall recommend, and the jury recommends imprisonment, whether the verdict of guilty of the offense is a conviction of a capital offense. In our view the expression “capital felony,’’when used in our law,is merely descriptive of those felonies to which the death penalty is affixed as a punishment under given circumstances to distinguish such felonies from that class in which under no circumstances would death ever be inflicted as a penalty for the violation of the same. Felonies, in the Penal Code, are thus divided in two classes — capital felonies and felonies not capital. If under any circumstances the penalty of death can be inflicted, the offense is capital, whether it is actually inflicted in a particular case or not. If under no circumstances the death penalty can be inflicted, the offense is not capital. If one were asked as to what are the capital felonies under the law of Georgia, the immediate reply would be treason, murder, arson, rape, etc.; still, in all of these cases, capital punishment can not be inflicted if the jury trying the offender shall recommend imprisonment for life as a punishment.” Caesar v. State, 127 Ga. 712. I am of the opinion that the court below in refusing bail correctly interpreted the statute, and I, therefore, dissent.